Deutsche Investment Management Americas Inc. One Beacon Street Boston, MA 02108 January 31, 2014 VIA EDGAR Division of Investment Management U.S. Securities and Exchange Commission treet, N.E. Washington, DC 20549 Attn.: Ms. Catherine Gordon Re: Post-Effective Amendment No. 114 to the Registration Statement on Form N-1A of DWS Enhanced Emerging Markets Fixed Income Fund, DWS Enhanced Global Bond Fund, and DWS Global Small Cap Growth Fund (each, a “Fund,” and collectively, the “Funds”), each a series of DWS Global/International Fund, Inc. (the “Corporation”) (Reg. Nos. 033-05724 / 811-04670) Dear Ms. Gordan, This letter is being submitted on behalf of the Funds in response to the comments of the Staff of the Securities and Exchange Commission (“SEC”) received via a telephone call on January 15, 2014 relating to the above-captioned Post-Effective Amendment filed with the SEC on December 3, 2013. The Staff’s comments are restated below followed by the Funds’ responses. Prospectus – General Comments 1. Expense Waiver/Reimbursement Arrangements a. Comment: Please confirm that any contractual expense waiver/reimbursement arrangements reflected in a Fund’s fee table will extend for at least one year from the effective date of the Fund’s Prospectus. Response: Each affected Fund confirms that the expense waiver/reimbursement arrangements reflected in its fee table will extend for at least one year from the effective date of its Prospectus. 2.Main Risks a. Comment: In the “Main Risks” sections of the Funds’ Prospectus, consider making the second paragraph of the “Credit Risk” section describing the risks of junk bonds a stand-alone risk section entitled “Junk Bond Risk.” Response: We do not believe it is necessary to have a separate junk bond risk section in the Funds’ Prospectus.As a separate paragraph within the Funds’ “Credit Risk” section, we believe that junk bond risk is clearly delineated and receives adequate prominence.We also note that a separate, detailed discussion of the risks associated with junk bonds appears in the “High Yield Fixed Income Securities – Junk Bonds” section in Part II of the Funds’ Statement of Additional Information. b. Comment:In the “Main Risk” sections in the “Fund Details” part of the Funds’ Prospectus, the “Foreign Investment Risk” section appears to contain redundant disclosures regarding the liquidity of foreign markets.Consider modifying this section to eliminate these apparent redundancies. Response:We respectfully decline to modify this section as suggested.We do not believe the disclosure relating to foreign market liquidity that appears after the initial sentence on this topic is redundant, but rather serves to amplify the initial disclosure. 3.Portfolio Management a. Comment: In disclosure regarding portfolio managers of the Funds, the phrase “joined the fund” is used.Please consider revising the language to clarify that the portfolio manager has joined the fund as a portfolio manager (and not in some other capacity) in the relevant year. Response: The relevant disclosure has been revised to clarify that the year represents when the applicable portfolio manager “began managing” the Fund. 4.Policies About Transactions a. Comment:The “Policies About Transactions” section of the Funds’ Prospectus relating to shareholder redemptions contains disclosure that states “… when you are selling shares you bought recently by check or ACH (the funds will be placed under a 10 calendar day hold to ensure good funds).…”Please explain this policy supplementally. Response:Purchases by check or ACH are placed under a 10 calendar day hold to ensure both types of transactions clear their originating bank before a redemption of the same funds is processed.This policy is intended to prevent fraudulent attempts at purchasing shares with a bogus check or ACH and then collecting good redemption proceeds before the bogus check bounces or the bank rescinds the ACH. DWS Enhanced Emerging Markets Fixed Income Fund – Prospectus Comments 1.Principal Investment Strategy a. Comment: Please explain what appears to be an inconsistency between the Fund’s 80% policy and its policy regarding investing without limit in investment grade debt securities and junk bonds. Response: The Fund’s 80% policy is not inconsistent with the Fund’s above-mentioned policy regarding investing without limit in investment grade debt securities and junk bonds because the Fund’s 80% policy includes emerging market junk bonds and emerging market investment grade debt securities.The Fund’s 80% policy states in pertinent part “… [u]nder normal circumstances, the fund invests at 80% of net assets … in high yield bonds (also known as “junk bonds”) and other debt securities[emphasis added] issued by governments and corporation in emerging market countries or the return on which is derived primarily from emerging markets.” b. Comment: Please revise in a more plain English fashion the last sentence of the “Currency Strategies” section in the Fund’s Prospectus.The sentence currently states “The notional amount of the fund’s aggregate currency exposure resulting from these currency strategies may significantly exceed the net assets of the fund (and at times may exceed two times the fund’s net assets).” Response: The Fund’s disclosure (and identical disclosure contained in DWS Enhanced Global Bond Fund’s Prospectus) has been appropriately modified. Statement of Additional Information – General Comments 1.Appendix II-G – Investment Practices and Techniques a. Comment: In the section entitled “Investment Companies and Other Pooled Investment Vehicles” in Part II of the Funds’ Statement of Additional Information, please clarify that a “hedge fund” is a “private fund.” Response: The disclosure has been appropriately modified. b. Comment: Please consider modifying the third paragraph of the “Asset Segregation” section in Part II of the Funds’ Statement of Additional Information to clarify the treatment of interpretations and guidance provided by SEC staff. Response: The Funds have reviewed the above-referenced paragraph and believe it is clear as currently drafted.Nonetheless, we have made a minor modification to the paragraph in the interest of improving its clarity. If you have any questions regarding any of the foregoing or require additional information, please call me at (617) 295-3011. Sincerely yours, /s/James M. Wall James M. Wall Director & Senior Counsel cc.Elizabeth Reza, Ropes & Gray Adam M. Schlichtmann, Ropes & Gray
